UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4543


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM LEON LASSITER, JR., a/k/a C.C.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcom J. Howard,
Senior District Judge. (5:12-cr-00267-H-3)


Submitted:   June 10, 2014                 Decided:   July 21, 2014


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Rhonda G. Young, FITTS &     YOUNG, LLP, Raleigh, North Carolina,
for Appellant.     Thomas    G. Walker, United States Attorney,
Jennifer P. May-Parker,      Shailika K. Shah, Assistant United
States Attorneys, Raleigh,   North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Leon Lassiter, Jr., pled guilty pursuant to a

plea   agreement      to    one     count    of       conspiracy     to   distribute      and

possess with intent to distribute twenty-eight grams or more of

cocaine base, in violation of 21 U.S.C. §§ 841(b)(1)(B), 846

(2012), and was sentenced to seventy-eight months in prison.

Although Lassiter’s plea agreement contained an appellate waiver

that    has   been    invoked       by     the       Government,   Lassiter       seeks    to

challenge the reasonableness of his sentence, contending that

the    appellate      waiver      is   unenforceable        because       the   Government

breached the plea agreement.                We dismiss Lassiter’s appeal.

              This court “will not enforce an otherwise valid appeal

waiver against a defendant if the government breached the plea

agreement containing that waiver[.]”                       United States v. Cohen,

459 F.3d 490, 495 (4th Cir. 2006).                        Because Lassiter did not

raise this issue in the district court, however, the issue is

reviewed for plain error.                  Puckett v. United States, 556 U.S.

129, 133–34 (2009).               To prevail under this standard, Lassiter

must show not only that the Government plainly breached the plea

agreement, but also that he was prejudiced by the error and that

“the    breach    was      so    obvious     and       substantial    that      failure   to

notice and correct it affected the fairness, integrity or public

reputation       of   the       judicial    proceedings.”            United     States    v.

McQueen, 108 F.3d 64, 65–66 (4th Cir. 1997) (internal quotation

                                                 2
marks and brackets omitted); see United States v. Dawson, 587

F.3d 640, 645 (4th Cir. 2009).

             After   reviewing    the    record,    we   conclude      that   the

Government did not breach the plea agreement.                 Because Lassiter

does   not   challenge    the    knowing    and   voluntary    nature    of   his

appellate waiver, and since we are satisfied that the waiver is

enforceable, we conclude that the waiver bars consideration of

the sentencing issues Lassiter seeks to raise.

             We therefore dismiss Lassiter’s appeal.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials    before    this    court   and

argument would not aid the decisional process.



                                                                       DISMISSED




                                        3